DETAILED ACTION
	This is a final Office Action on the merits for application 16/688,134. Receipt of the amendments and arguments filed on 12/16/2021 is acknowledged.
Claims 1 and 3-17 are pending.
Claim 2 is cancelled.
Claims 7-9, 14, and 15 are withdrawn from consideration.
Claims 1, 3-6, 10-13, 16, and 17 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 10-13, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to define that the first surface profile is configured 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 10-13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above, claim 1 defines the first surface profile is configured as ribs that extend radially or as screw turns and the second surface profile are ribs that extend substantially radially or as screw turns, where such limitations allow for a reading where the first surface profile can be substantially radially extending ribs while the second profile can be screw turn ribs, where such an embodiment was not disclosed in the originally filed specification or drawings and thus is considered to render the claimed invention indefinite since one of ordinary skill in the art would not know whether such an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rojek (EP 0947640) in view of Mauch (DE 102016111176), as recited in the previous Office Action.
Regarding claim 1, Rojek discloses a construction element for connecting in a low thermally-bridging manner a protruding external part (#23) to a building shell (#25), the construction element comprising:
at least one insulation member (#26) that is adapted to be disposed between the protruding external part and the building shell (see figure 11);
at least one integrally configured reinforcement element (#27) traversing the insulation member substantially horizontal and transverse to a horizontal longitudinal 
wherein the reinforcement element has a central portion (the central portion embedded within the insulation member #26 and extending outwardly therefrom as depicted in figure 11) which extends through the insulation member and projects with a projecting region in relation to the insulation member (see figure 11), and at least in said projecting region on a radial external face of said reinforcement element either is configured so as to be substantially smooth-walled, or at least in part has a casing (see figures 6 and  11, where the reinforcement #27 comprises of a smooth walled central portion that protrudes from the insulation member #26), and in a region outside the insulation member includes at least one first anchoring portion (#28) which on the radial external face thereof has a first surface profile (see figure 11).
However, Rojek does not disclose the reinforcement element is formed from fiber-reinforced plastics with at least one tensile reinforcement element or a second anchoring portion with a second surface profile that is different from the first surface profile and positioned between the central portion and the first anchoring portion such that the first and second first anchoring portions comprise of at least two ribs of the same configuration over a contiguous length of the respective portion that are different from one another. 
It is highly well known in the art, as evidenced by Mauch, that fiber reinforced plastic reinforcement bars have been used to replace commonly used steel rebar reinforcements based on corrosion resistance and heat transfer properties of the plastic 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have substituted the material of the reinforcement elements of Rojek so as to comprise of a fiber reinforced plastic material with at least one tensile reinforcement element, as taught in Mauch, in order to provide the reinforcement element with better corrosion resistance and heat transfer properties within such an assembly. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the first anchoring portion of Rojek to comprise of two separate anchoring portions which differ from one another based on geometric properties, such as by forming rib portions with ribs of the same configuration but with different rib spacings as taught in Mauch, in order to provide the reinforcement element with different load-bearing capacities to thus improve the load-bearing capacity of the reinforcing rod. Mauch teaches such anchoring portions can be provided adjacent one another and thus it would have been obvious to In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 3, Rojek in view of Mauch render obvious the first ribs of the first surface profile and the second ribs of the second surface profile differ in terms of at least one of a rib height, a rib spacing, a rib pitch, an inclination angle of rib flanks, or a rib shape (Mauch teaches the rib spacing can be different between such profiles, where such features would be provided within Rojek as explained above), such that in an installed state of the construction element between the building shell and the protruding external part, in each case a mutually dissimilar bonding strength of the respective first anchoring portion and of the second anchoring portion with a material of the building shell that surrounds the anchoring portions and the protruding external part is effected (as taught in Mauch, such differing geometries would provide the ribs different bonding strengths with the concrete they are to be embedded within, where such features would be provided within Rojek as explained above).
Regarding claim 4, Rojek in view of Mauch render obvious at least one of the rib height or the rib spacing in the first anchoring portion is greater than in the second anchoring portion (Mauch teaches the rib spacing can be different between the first and second portions, where it would have been obvious to have provided the greater rib spacing in the first anchoring portion of the prior art in order to provide less surface area In re Japikse, 86 USPQ 70 (CCPA 1950).).
Regarding claim 10, Rojek in view of Mauch render obvious at least one of the central portion, the first anchoring portion or the second anchoring portion have dissimilar diameters (as taught in Rojek and Mauch, the ribs of the anchoring portions can extend outwardly so as to comprise of diameters larger than the central portion).
Regarding claim 16, Rojek in view of Mauch render obvious at least one of compression-force elements or transverse-force elements (elements #31 of Rojek can be considered transverse force elements along with elements #30 of figure 11).
Regarding claim 17, Rojek in view of Mauch render obvious in the installed state of the construction element between the building shell and the protruding external part, over a first length of the first anchoring portion, which includes the at least of the first ribs having the same first configuration, a first bonding strength is effected, and over a second length of the second anchoring section, which includes the at least of the second ribs having the same second configuration, a second bonding strength is effected that is lower than the first bonding strength such that excessive stress on the material surrounding the tensile reinforcement element in the installed state is avoided in a transition region between a bond-free zone at the insulation member and a bond region of the protruding external part (As explained above, Mauch discloses the second ribs portion can comprise of a larger ribs spacing than the first ribs portion so as to thus decrease the surface area in such a location and decrease the bonding strength with respect to the first portion, where it would have been obvious to have provided the In re Japikse, 86 USPQ 70 (CCPA 1950). The structure of the prior art as explained above would thus comprise of bonding strength characteristics that would meet the limitations with respect to avoiding excessive stress since the second rib portion is to be positioned between the first rib portion and the center portion and the assembly is positioned within the external part, building shell and insulation material as defined.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rojek in view of Mauch and Braasch et al. (U.S. Publication 2008/0302063).
Regarding claim 5, Rojek in view of Mauch render obvious the claimed invention except for the inclination angle of the rib flanks in the first anchoring portion is smaller than in the second anchoring portion. However, it is highly well known in the art, as evidenced by Braasch et al. that such inclination angle of the rib flanks can be altered and different between ribs, in addition to rib spacing and height. Therefore, it would have been obvious to have adjusted the inclination angle of the rib flanks of such ribs of Rojek in view of Mauch such that the first anchoring portion angle is less than that of the second anchoring portion in order to provide specific connection characteristics to the ribs and rod at the end portions thereof while allowing for different failure properties of such a rod during use.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rojek in view of Mauch and Ozawa et al. (U.S. Patent 5,362,542).
Regarding claim 6, Rojek in view of Mauch render obvious the claimed invention except for the central portion and the ribs of at least one of the first anchoring portion or the second anchoring portion have substantially identical diameters. However, it is highly well known in the art, as evidenced by Ozawa et al., that instead of having the reinforcing ribs extending from the outer surface of the rod, the ribs can instead be formed by forming grooves into the rod outer surface, such that the rod has the same outermost diameter along the entire rod. Therefore, it would have been obvious to have constructed the ribs of Rojek such that they comprise the same diameter as that of the central portion, as taught in Ozawa et al., in order to reduce the cost of construction by not needing the step of adding materials to the final structure to form the ribs and also since Ozawa et al. teach such rib types are known and used in place of one another to yield predictable results of reinforcing a concrete structure.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rojek in view of Mauch and Corbett (WO 2012/131579).
Regarding claim 11, Rojek in view of Mauch et al. render obvious the claimed invention except specifically for the central portion in the substantially horizontal direction projects beyond the insulation member by a length L3, said length L3 being two times to ten times a diameter dM of the central portion of the reinforcement element. However, Rojek discloses that the bar can comprise of reinforcement elements at the ends of the bar or entirely throughout the bar in order to change the overall load-In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 12, Rojek in view of Mauch render obvious the claimed invention except specifically for the second anchoring element has a length L2 that is two times to ten times a diameter dM of the central portion of the reinforcement element. However, Rojek discloses that the bar can comprise of reinforcement elements at the ends of the bar or entirely throughout the bar in order to change the overall load-bearing capacity of the rod during use. Furthermore, Corbett teaches that the length of such smooth walled sections and threaded portions can be altered as well to adjust the surface area or tensile strength of the reinforcing element. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the length of the second anchoring element to be between two and 10 times the diameter of the central portion within Rojek in order to provide the reinforcements with specific load-bearing capacity based on the design parameters of a In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 13, Rojek in view of Mauch render obvious the claimed invention except specifically for the first anchoring portion has a length L1 that is ten times to 50 times a diameter dM of the central portion of the reinforcement element. However, Rojek discloses that the bar can comprise of reinforcement elements at the ends of the bar or entirely throughout the bar in order to change the overall load-bearing capacity of the rod during use. Furthermore, Corbett teaches that the length of such smooth walled sections and threaded portions can be altered as well to adjust the surface area or tensile strength of the reinforcing element. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the length of the first anchoring portion to be between 10 and 50 times the diameter of the central portion within Rojek in order to provide the reinforcements with specific load-bearing capacity based on the design parameters of a specific building and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that paragraph 10 of the originally filed specification provides support for the reading of claim 1 where the first and second profiles can be different from one another such that one profile is a screw turn while the other can be substantially radial ribs, the passage noted by Applicant states that “the first surface profile and the second surface profile are configured in a mutually independent manner as ribs that run in a substantially radial manner, or in the manner of screw turns [emphasis added].” The “and/or” clause is only provided for the sand cover so as to suggest that the ribs or screw turns can be used with the sand cover but not the ribs and/or the screw turns can be used for the first and second profiles. Furthermore, such a passage defines “the first surface profile and the second surface profile” together rather than separately as is presently done in the claim so as to also suggest that the profiles together must comprise of the same profile shape, either ribs or screw turns and thus not support the reading that one profile can be a rib while the other can be a screw turn. Thus, Applicant’s use of the term “or” between ribs and screw turns and “and/or” between the sand cover and the ribs/screw turns options suggests that the use of ribs and screw turns on the same reinforcement was not intended but the ribs with the sand cover or the screw turns with the sand cover or the ribs can be done. The rejections are thus considered proper and are upheld.
Applicant’s amendments to the limitations of claim 17 overcome the 35 U.S.C. 112(b) rejection of the previous Office Action and thus such a rejection is withdrawn.
Regarding Applicant’s arguments that the presently claimed invention defines a regular configuration for each profile and figure 6 of Mauch depicts three (E, X, and F) spacings that are different from one another and thus do not meet the repeating regular 
Regarding Applicant’s arguments that “the reinforcements 10,11 extend along the entire length of each reinforcement element in Mauch,” the reinforcements may extend along the entire length of reinforcement of Mauch in figure 6; however, such reinforcements #10 and #11 still comprise of different spacings along such a length of the reinforcement as depicted in figure 6 and thus meet such limitations as defined. Applicant appears to suggest that the reinforcements 10,11 of different spacings “E” and 
Regarding Applicant’s arguments that Fraas and Rojek would not address the possible overstressing of the material surrounding the reinforcement element in the transition area between the concrete-free zone and an area with concrete, which is avoided by the three sections of the reinforcing element as defined in claim 17, as explained above, Mauch teaches two different geometric rib shape portions, which are based on rib spacing and thus provide different reinforcement surface areas. When such different rib spacings are provided within the invention of Rojek, such a prior art invention would thus provide first and second reinforcement portions that differ in surface area and would thus provide different bonding strengths to the material that is to surround such reinforcing elements in order to avoid excess stress in certain areas of the reinforcement element as broadly defined. Such functional limitations are considered met by the structure as defined, where Rojek in view of Mauch meet such structural limitations as defined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635